Citation Nr: 1206993	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-26 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, effective prior to October 23, 2008, for mild traumatic brain injury with residual tension type headaches and possible cognitive impairment, previously evaluated as posttraumatic headaches, and in excess of 40 percent, effective October 23, 2008.

2.  Entitlement to service connection for bilateral sensorineural hearing loss and bilateral Eustachian tube dysfunction (claimed as an ear condition).


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from September 1959 to September 1961.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for posttraumatic headaches assigning a 10 percent rating, effective February 23, 2007; and denied service connection for bilateral neurosensory hearing loss and bilateral Eustachian tube dysfunction.

In September 2010, the RO recharacterized the posttraumatic headaches issue as traumatic brain injury with residual tension type headaches and possible cognitive impairment and assigned an increased rating of 40 percent, effective October 23, 2008.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of history the Veteran filed a service connection claim for headaches, bad memory, and dizziness that was received by the RO on February 23, 2007.  He stated that he was severely injured while on active duty when he collided with another player playing ball.

In September 2007, the RO granted service connection for posttraumatic headaches assigning a 10 percent evaluation, effective February 23, 2007, but denied service connection for memory loss and dizziness.

The Veteran appealed the September 2007 decision.  He stated that he was claiming that the memory loss and dizziness were secondary to his traumatic head injury in service and that he had suffered from headaches, memory loss, and dizziness since the head injury while playing softball in August 1961.  In March 2009, the Veteran requested to be evaluated under new regulations for traumatic brain injury that were passed during the pendency of the appeal.

The RO reconsidered the Veteran's claim in September 2010 and assigned an increased rating of 40 percent for mild traumatic brain injury with residual tension type headaches and possible cognitive impairment, effective October 23, 2008.  The RO specified that the symptoms of dizziness and memory loss had been found to be related to the brain injury and were thus considered in the 40 percent rating.

Traumatic brain disease was previously rated under Diagnostic 8045, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

The protocol for traumatic brain injuries (TBIs) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008). 

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114 , if applicable. 38 C.F.R. § 4.124a , Diagnostic Code 8045 (effective October 23, 2008). 

The record shows that the issue of entitlement to special monthly compensation for the residuals of traumatic brain injury has been raised.  Special monthly compensation provided by 38 U.S.C.A. § 1114(l) is payable for being so helpless as to be in need of regular aid and attendance.  See 38 C.F.R. § 3.350(b).  Inability to dress or undress oneself or to keep oneself ordinarily clean and presentable is considered to be one of the basic criteria for determining whether an individual is in need of regular aid and attendance.  See 38 C.F.R. § 3.352(a).  

An April 2009 VA examination addressing the Veteran's residuals of traumatic brain injury noted that he needed help dressing.  It was further noted that daily activities affected by the residuals of traumatic brain injury included feeding, bathing, driving, toileting, and grooming.  As the issue of special monthly compensation for the residuals of traumatic brain injury has been raised, it should be considered on remand.

The Veteran also filed a service connection claim for bilateral sensorineural hearing loss and bilateral Eustachian tube dysfunction (claimed as an ear condition).  He relates these disabilities to the traumatic brain injury suffered in service while playing softball.  As noted, the criteria for rating traumatic brain injuries specifically considers hearing loss as a possible associated physical disability.  See 38 C.F.R. § 4.124a , Diagnostic Code 8045 (effective October 23, 2008).

The Veteran was provided VA examinations in August 2007, which diagnosed the Veteran with bilateral neurosensory hearing loss and bilateral Eustachian tube dysfunction, but did not include any opinions on the etiology of the disorders.  This must be remedied on remand.

In addition, the Veteran has asserted on his VA examinations that he has not worked since 1988 when he was reportedly fired from his job as a policeman.  On his original claim in March 2007 the Veteran noted income from the Social Security Administration (SSA).  In a July 2007, statement the Veteran again noted income from SSA.  The records from the SSA determination are not in the file and have the potential of being relevant to the claims on appeal.  For this reason, efforts must be made to obtain these records.

Finally, on remand, all relevant medical records should also be obtained, as set forth below, and the Veteran should be afforded a current VA examination of his mild traumatic brain injury with residual tension type headaches and possible cognitive impairment, previously evaluated as posttraumatic headaches.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any SSA determinations for the Veteran including all supporting documentation and treatment records.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Ask the Veteran to identify all private medical care providers that have treated him for any ear disorder since 1961 and make arrangements to obtain all records that he adequately identifies.

3.  Make arrangements to obtain the Veteran's treatment records from the San Juan VA treatment facility, dated since March 2010.

4.  Thereafter, schedule the Veteran for a VA audiological/ ENT examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough audiological/ ENT evaluation and determine the following: 

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral sensorineural hearing loss and/or bilateral Eustachian tube dysfunction had its clinical onset during active service or are related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the evidence of traumatic brain injury during a softball game in service with complaints of tinnitus at that time, in addition to treatment for otitis externa in the right ear prior to the injury, as well as his report of a history of military noise exposure.  The examiner also should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the bilateral sensorineural hearing loss and/or bilateral Eustachian tube dysfunction was caused by the Veteran's residuals of traumatic brain injury.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the bilateral sensorineural hearing loss and/or bilateral Eustachian tube dysfunction was aggravated by the Veteran's residuals of traumatic brain injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA TBI examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify and describe in detail all specific manifestations and residuals of the Veteran's mild traumatic brain injury with residual tension type headaches and possible cognitive impairment, previously evaluated as posttraumatic headaches.

The examiner should discuss whether the Veteran, as a result of his service-connected disability, is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  The examination should also mention whether the following factors are present as a result of the service-connected disability:  inability of appellant to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the appellant to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by his nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the examiner(s) for corrective action.

7.  Finally, readjudicate the claim son appeal with consideration of special monthly compensation based on need of regular aid and attendance pursuant to 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  If the benefits remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


